ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Hearing Officer in this matter and; pursuant to a Joint Agreement on Suspension filed by the parties, recommends that the Respondent, David W. Wil-helmus, be suspended from the practice of law until final determination of this cause.
And this Court, being duly advised, finds that said recommendation should be accepted and approved and the Respondent should be so suspended.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, David W. Wilhelmus, is hereby suspended from the practice of law in this State pending a final determination by this Court in this case.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 8(d).
All Justices concur.